                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        KHINE KHINE AUNG,
                                  10                                                      Case No. 17-cv-05979-RS
                                                       Plaintiff,
                                  11
                                                v.                                        ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                        COMMISSIONER OF SOCIAL
                                  13    SECURITY,
                                  14                   Defendant.

                                  15          Plaintiff Khine Khine Aung, proceeding pro se, filed a complaint against the

                                  16   Commissioner of Social Security for judicial review of the Commissioner’s final decision

                                  17   regarding Aung’s social security benefits on October 18, 2017. On April 2, 2018, the

                                  18   Commissioner served and filed its answer to Aung’s complaint. Pursuant to the initial procedural

                                  19   order for social security review actions (Dkt. 3), Aung was to serve and file a motion for summary

                                  20   judgment or for remand within 28 days of service of the Commissioner’s answer. Aung did not do

                                  21   so, nor has Aung taken any action to prosecute this case. Therefore, Aung is ordered to show

                                  22   cause why this case should not be dismissed for failure to prosecute. Aung’s response is due no

                                  23   later than March 13, 2019. Noncompliance with this order will result in dismissal of this action

                                  24   without further notice. Aung may wish to contact the pro se help desk either by calling 415-782-

                                  25   8982 or by signing up in the appointment book located on the table outside of the Legal Help

                                  26   Center at the United States Courthouse, 450 Golden Gate Avenue, 15th Floor, Room 2796, in San

                                  27   Francisco, California.

                                  28
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: February 27, 2019

                                   4                              ______________________________________
                                                                  RICHARD SEEBORG
                                   5                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       ORDER TO SHOW CAUSE
                                                                                      CASE NO. 17-cv-05979-RS
                                                                  2
